DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation of and claims the benefit of priority under 35 U.S.C. §120 from U.S. Application No. 16/751,467 filed January 24, 2020, now U.S. Patent No. 11,128,389, which is a continuation of U.S. Application No. 16/417,752 filed May 21, 2019 (now U.S. Patent No. 10,601,526 issued March 24, 2020), which is a continuation of U.S. Application No.10 15/565,359 filed October 9, 2017 (now U.S. Patent 10,348,422 issued July 9, 2019), the entire contents of which is incorporated herein by reference. U.S. Application No. 15/565,359 is a National Stage of PCT/JP2016/061190 filed April 6, 2016, which claims the benefit of priority under 35 U.S.C. §119 from Japanese Application No. 2015-081060 filed April 10, 2015.
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 6, 2021 and May 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of claims amendment with arguments/remarks, dated August 30, 2021. Claim 1 has been amended; claims 2-6 are new. 
Upon entering the amendment, claims 1-6 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “COMMUNICATION SYSTEM, BASE STATION DEVICE AND COMMUNICATION TERMINAL DEVICE.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-6 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A communication system comprising 
a base station device and a communication terminal device between which a signal is transmitted and received through a multi-element antenna including a plurality of antenna elements, 
wherein at least one of said base station device and said communication terminal device includes a calibration unit that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received, and 
the calibration unit is configured to arrange a plurality of calibration reference signals to be transmitted from the plurality of antenna elements, in positions of a subframe in which neither reference signals nor physical channels are arranged, and transmit the plurality of calibration reference signals.”
It is a system claim comprising a base station device and a communication terminal, that includes a calibration unit to arrange calibration reference signals.
The claim also includes the element of “reference signals” as indicated in italics above. The usage of the term “reference signals” in “neither reference signals nor physical channels are arranged” seems contradictory to the limitation of “arrange a plurality of calibration reference signals,” as “calibration reference signals” normally will be considered as one kind of “reference signals.”
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “reference signals” in claim 5 line 8 and in claim 6 line 8.
Claims 2-4 are rejected since they all depend from claim 1.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,348,422. 
Claim 1 recites, “A communication system comprising 
a base station device and a communication terminal device between which a signal is transmitted and received through a multi-element antenna including a plurality of antenna elements, 
wherein at least one of said base station device and said communication terminal device includes a calibration unit that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received, and 
the calibration unit is configured to arrange a plurality of calibration reference signals to be transmitted from the plurality of antenna elements, in positions of a subframe in which neither reference signals nor physical channels are arranged, and transmit the plurality of calibration reference signals.”
Claims 1 and 2 of U.S. Patent No. 10,348,422 recites, “1. A communication system comprising 
a base station device and a communication terminal device between which a signal is transmitted and received through a multi-element antenna including a plurality of antenna elements, 
wherein at least one of said base station device and said communication terminal device includes processing circuitry that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received, and 
said processing circuitry obtains a correction value for said phases and said amplitudes of said beams in said respective antenna elements so that said phases and said amplitudes of said beams are identical among said antenna elements, and performs said calibration based on said obtained correction value, wherein when each of said antenna elements transmits a calibration reference signal for said calibration, said processing circuitry arranges all said calibration reference signals transmitted by said antenna elements in a same subframe.
2. The communication system according to claim 1, wherein said processing circuitry arranges said calibration reference signals in respective positions in which neither a reference signal nor a physical channel of said subframe are arranged, said reference signal and said physical channel being other than said calibration reference signals.”
Based on the information presented above, claim 1 of the instant application is a system claim that has the same preamble, i.e., “A communication system comprising 
a base station device and a communication terminal device between which a signal is transmitted and received through a multi-element antenna including a plurality of antenna elements,” as of claim 1 of U.S. Patent No. 10,348,422. Claim 1 has the same scope and similar limitations regards to the communications between a base station device and a communication terminal device, that is a part of the elements in claims 1 and 2 of U.S. Patent No. 10,348,422. Here are the mappings of the limitations in claim 1: 
For the wherein clause, i.e., “wherein at least one of said base station device and said communication terminal device includes a calibration unit that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received,” 
the limitation of “processing circuitry” in claim 1 of the patent teaches the limitation of “a calibration unit” in claim 1 of the instant application as indicated in italics above; 
in fact, claim 1 of the patent teaches this wherein clause limitation based on the limitation of “wherein at least one of said base station device and said communication terminal device includes processing circuitry that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received.” 
For the limitation of “the calibration unit is configured to arrange a plurality of calibration reference signals to be transmitted from the plurality of antenna elements, in positions of a subframe in which neither reference signals nor physical channels are arranged, and transmit the plurality of calibration reference signals,” 
“neither a reference signal nor a physical channel of said subframe are arranged” as indicated in italics in claim 2 of the patent teaches the limitation of “neither reference signals nor physical channels are arranged;”
“all said calibration reference signals transmitted by said antenna elements in a same subframe” as indicated in italics in claim 1 of the patent teaches the limitation of “transmit the plurality of calibration reference signals;”
In fact, claims 1 and 2 of the patent teaches this limitation based on the limitations of “said processing circuitry arranges said calibration reference signals in respective positions in which neither a reference signal nor a physical channel of said subframe are arranged” in claim 2 of the patent and “all said calibration reference signals transmitted by said antenna elements in a same subframe” in claim 1 of the patent.
As the limitation mappings presented above, claim 1 includes similar elements that is a part of the limitations in claims 1 and 2 of U.S. Patent No. 10,348,422, thought different wordings used, e.g., “a calibration unit” in claim 1 of the instant application and “processing circuitry” in claim 1 of the patent. 
As a matter of the fact, claim 1 is merely a broader version of the claims 1 and 2 of U.S. Patent No. 10,348,422 by eliminating some terms, such as “said processing circuitry obtains a correction value for said phases and said amplitudes of said beams in said respective antenna elements so that said phases and said amplitudes of said beams are identical among said antenna elements,” as indicated in italics above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 5 and 6 as follows:
11.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,348,422 (Examiner’s Note: claim 5 includes similar limitations, i.e., transmitting/receiving signals between a base station device and a communication terminal device, as in claim 1, though claim 1 is written through the communication system and claim 5 is written through the base station device). 
12.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,348,422 (Examiner’s Note: claim 6 includes similar limitations, i.e., transmitting/receiving signals between a base station device and a communication terminal device, as in claim 1, though claim 1 is written through the communication system and claim 6 is written through the communication terminal device). 
Allowable Subject Matter
13.	Claims 1-6 would be allowable if rewritten or amended to overcome the claim rejection(s) under 35 U.S.C. 112(b) and the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lysejko et al. (US 2008/0198793) and Miao et al. (US 2017/0093506) are generally directed to various aspects of the beam switching logic used to determine, having regard to the synchronisation signal, switch times at which the point to multipoint device switches from one set of beams to another set of beams, the switch times being the same for all point to multipoint devices in the wireless network, wherein an antenna array is controlled by the beam switching logic to produce at any point in time one of the sets of beams for transmitting data forming the communication to the telecommunications units, and the use of such sets of beams has been found to lower the average co-channel interference observed within the wireless network; configuring the calibrating circuitry to transmit, using different frequency domains, a plurality of calibration reference signals, and to send information from a first node to a second node, wherein the first node comprised in a first layer and the second node comprised in a second layer of a layered network, receiving at the first node channel information from the second node, and using the channel information for antenna calibration at the first node. 
However, in consideration of the claim limitations, the information disclosure statement filed August 6, 2021 and May 25, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein at least one of said base station device and said communication terminal device includes a calibration unit that performs calibration of phases and amplitudes of beams formed by said antenna elements when said signal is transmitted and received,” and “the calibration unit is configured to arrange a plurality of calibration reference signals to be transmitted from the plurality of antenna elements, in positions of a subframe,” as specified in claim 1. 
Similar limitations are included in claims 5 and 6.
Dependent claims 2-4 are also allowable for incorporating the features recited in the independent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lysejko et al. (US 2008/0198793) is generally directed to various aspects of the beam switching logic used to determine, having regard to the synchronisation signal, switch times at which the point to multipoint device switches from one set of beams to another set of beams, the switch times being the same for all point to multipoint devices in the wireless network, wherein an antenna array is controlled by the beam switching logic to produce at any point in time one of the sets of beams for transmitting data forming the communication to the telecommunications units, and the use of such sets of beams has been found to lower the average co-channel interference observed within the wireless network; 
Miao et al. (US 2017/0093506) is cited to show the method of configuring the calibrating circuitry to transmit, using different frequency domains, a plurality of calibration reference signals, and to send information from a first node to a second node, wherein the first node comprised in a first layer and the second node comprised in a second layer of a layered network, receiving at the first node channel information from the second node, and using the channel information for antenna calibration at the first node;
Ko et al. (US 9,009,775) is directed to various aspects of the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service; 
Cao (US 2011/0097090) is generally directed to show the technical solutions to reduce volume, power consumption, and costs of the nodes, and avoid a problem of generation of data conflict in the network;
Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473